DETAILED ACTION
	

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ratchet drive wheel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “a handle assembly coupled to the pump housing, the handle assembly being in operational communication with the gear system to operate the pump.”

Claim 11 states “a pump lever being coupled through the lever aperture and being in operational communication with the drive pulley”.
  	The specification as filed does not appear to provide sufficient details concerning how the handle 94 is in operational communication with the gear system to operate the pump. The specification as filed does not appear to provide sufficient details concerning how the handle assembly being in operational communication with the drive pulley. The specification as filed does not appear to provide sufficient details concerning how the pump lever is in operational communication with the drive pulley.
 	In Fig 3, the drive pulley is labeled 66. It is unclear how 66 could be a drive pulley, and it is unclear how the drive pulley 66 interacts with the lever 94 or the circular button head 46. Additionally, element 46 in Fig 3 is disclosed in the specification as a circular button head. It is unclear what a circular button head refers to. No explanation is provided in the specification. No details of the circular button head are provided. At page 4, the specification discloses a ratchet drive wheel 64 but that element is not shown in the drawings and there is no explanation of what a ratchet drive wheel is, nor any details of how the ratchet drive wheel is constructed and how it operates.
 	
 	As set forth in MPEP 21706.03(c) at form paragraph 7.31.01, the questions the examiner
asked which were not satisfactorily resolved and consequently raised doubt as to possession
of the claimed invention at the time of filing, include:

 	How is the handle assembly in operational communication with the drive pulley?
 	How is the pump lever in operational communication with the drive pulley?
 	What is a circular button head? How is the circular button head constructed and how does the circular button head operate?
 	What in particular does a rachet drive wheel refer to? How is the ratchet drive wheel constructed and how does the ratchet drive wheel operate?
 	MPEP 2163 I. at paragraph two states: "To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled
in the art can reasonably conclude that the inventor had possession of the claimed invention.”
As demonstrated by the rejections and questions set forth above which highlight the lack of
detail provided in the specification as filed, claims 1-11 contain subject matter which was not
described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	Dependent claims are rejected based on their dependency to the claims rejected in detail above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/Examiner, Art Unit 3746